UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 0-14703 NBT BANCORP INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 16-1268674 (State of Incorporation) (I.R.S. Employer Identification No.) 52 SOUTH BROAD STREET, NORWICH, NEW YORK 13815 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (607) 337-2265 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of July 31, 2010, there were 34,487,539 shares outstanding of the Registrant's common stock, $0.01 par value per share. 1 NBT BANCORP INC. FORM 10-QQuarter Ended June 30, 2010 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets at June 30, 2010 and December 31, 2009 Consolidated Statements of Income for the three and six month periods ended June 30, 2010 and 2009 Consolidated Statements of Stockholders’ Equity for the six month periods ended June 30, 2010 and 2009 Consolidated Statements of Cash Flows for the six month periods ended June 30, 2010 and 2009 Consolidated Statements of Comprehensive Income for the three and six month periods ended June 30, 2010 and 2009 Notes to Unaudited Interim Consolidated Financial Statements Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3 Quantitative and Qualitative Disclosures about Market Risk Item 4 Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 [Removed and Reserved] Item 5 Other Information Item 6 Exhibits SIGNATURES INDEX TO EXHIBITS 2 Table of Contents Item 1 – FINANCIAL STATEMENTS NBT Bancorp Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, December 31, (In thousands, except share and per share data) Assets Cash and due from banks $ $ Short-term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value $124,456 and $161,851, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets Total assets $ $ Liabilities Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Stockholders’ equity Preferred stock, $0.01 par value. Authorized 2,500,000 shares at June 30, 2010 and December 31, 2009 - - Common stock, $0.01 par value. Authorized 50,000,000 shares at June 30, 2010 and December 31, 2009; issued 38,035,539 at June 30, 2010 and December 31, 2009 Additional paid-in-capital Retained earnings Accumulated other comprehensive income Common stock in treasury, at cost, 3,548,993 and 3,650,068 shares at June 30, 2010 and December 31, 2009, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited interim consolidated financial statements. 3 Table of Contents NBT Bancorp Inc. and Subsidiaries Three months ended June 30, Six months ended June 30, Consolidated Statements of Income (unaudited) (In thousands, except per share data) Interest, fee, and dividend income Interest and fees on loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee, and dividend income Interest expense Deposits Short-term borrowings Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Service charges on deposit accounts Insurance and other financial services revenue Trust Net securities gains 63 17 91 17 Bank owned life insurance ATM fees and debit card fees Retirement plan administration fees Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy Equipment Data processing and communications Professional fees and outside services Office supplies and postage Amortization of intangible assets Loan collection and other real estate owned FDIC expenses Other Total noninterest expense Income before income tax expense Income tax expense Net income $ Earnings per share Basic $ Diluted $ See accompanying notes to unaudited interim consolidated financial statements. 4 Table of Contents NBT Bancorp Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) Common Stock Additional Paid-in- Capital Retained Earnings Accumulated Other Comprehensive (Loss) Income Common Stock in Treasury Total (in thousands, except share and per share data) Balance at December 31, 2008 $ ) $ ) $ Net income - Cash dividends - $0.40 per share - - ) - - ) Net issuance of 1,576,230 common shares 15 - - - Net issuance of 55,313 shares to employee benefit plans and other stock plans, including tax benefit - ) - - Stock-based compensation - Issuance of 57,717 shares of restricted stock awards - ) - - - Forfeiture of 2,850 shares of restricted stock - 66 - - ) - Other comprehensive income - Balance at June 30, 2009 $ ) $ ) $ Balance at December 31, 2009 $ ) $ Net income - Cash dividends - $0.40 per share - - ) - - ) Net issuance of 75,963 shares to employee benefit plans and other stock plans, including tax benefit - 24 ) - Stock-based compensation - Issuance of 27,112 shares of restricted stock awards - ) - - - Forfeiture of 2,000 shares of restricted stock - 46 - - ) - Other comprehensive income - Balance at June 30, 2010 $ ) $ See accompanying notes to unaudited interim consolidated financial statements. 5 Table of Contents NBT Bancorp Inc. and Subsidiaries Six Months Ended June 30, Consolidated Statements of Cash Flows (unaudited) (In thousands, except per share data) Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan and lease losses Depreciation and amortization of premises and equipment Net accretion on securities Amortization of intangible assets Stock based compensation Bank owned life insurance income ) ) Purchases of trading securities ) ) Unrealized losses (gains) in trading securities 31 ) Deferred income tax benefit ) ) Proceeds from sales of loans held for sale Originations and purchases of loans held for sale ) ) Net gains on sales of loans held for sale ) ) Net security gains ) ) Net gain on sales and writedowns of other real estate owned ) ) Net decrease (increase) in other assets ) Net (decrease) increase in other liabilities ) Net cash provided by operating activities Investing activities Securities available for sale: Proceeds from maturities, calls, and principal paydowns Proceeds from sales - Purchases ) ) Securities held to maturity: Proceeds from maturities, calls, and principal paydowns Purchases ) ) Net (increase) decrease in loans ) Net decrease in Federal Reserve and FHLB stock Proceeds from bank owned life insurance Purchases of premises and equipment ) ) Proceeds from sales of other real estate owned Net cash provided by investing activities Financing activities Net increase in deposits Net increase (decrease) in short-term borrowings ) Repayments of long-term debt ) ) Excess tax benefit (cost) from exercise of stock options ) Proceeds from the issuance of shares to employee benefit plans and other stock plans Issuance of common stock - Cash dividends and payment for fractional shares ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ $ Income taxes paid Noncash investing activities: Loans transferred to OREO $ $ See accompanying notes to unaudited interim consolidated financial statements. 6 Table of Contents Three months ended June 30, Six months ended June 30, Consolidated Statements of Comprehensive Income (unaudited) (In thousands) Net income $ Other comprehensive income, net of tax Unrealized net holding gains arising during the period (pre-tax amounts of $3,733, $223, $5,749, and $4,250) Reclassification adjustment for net gains related to securities available for sale included in net income (pre-tax amounts of ($63), ($17), ($91), and ($17) Pension and other benefits: Amortization of prior service cost and actuarial gains (pre-tax amounts of $393, $658, $786, and $1,316) Total other comprehensive income Comprehensive income $ See accompanying notes to unaudited interim consolidated financial statements 7 Table of Contents NBT BANCORP INC. and Subsidiaries NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2010 Note 1. Description of Business NBT Bancorp Inc. (the “Registrant”) is a registered financial holding company incorporated in the State of Delaware in 1986, with its principal headquarters located in Norwich, New York. The Registrant is the parent holding company of NBT Bank, N.A. (the “Bank”), NBT Financial Services, Inc. (“NBT Financial”), NBT Holdings, Inc. (“NBT Holdings”), CNBF Capital Trust I, NBT Statutory Trust I and NBT Statutory Trust II (the “Trusts”).Through the Bank, the Company is focused on community banking operations.Through NBT Financial, the Company operates EPIC Advisors, Inc. (“EPIC”), a retirement plan administrator.Through NBT Holdings, the Company operates Mang Insurance Agency, LLC (“Mang”), a full-service insurance agency.The Trusts were organized to raise additional regulatory capital and to provide funding for certain acquisitions. The Registrant’s primary business consists of providing commercial banking and financial services to customers in its market area. The principal assets of the Registrant are all of the outstanding shares of common stock of its direct subsidiaries, and its principal sources of revenue are the management fees and dividends it receives from the Bank, NBT Financial, and NBT Holdings. The Bank is a full service commercial bank formed in 1856, which provides a broad range of financial products to individuals, corporations and municipalities throughout upstate New York, northeastern Pennsylvania, and Burlington, Vermont market areas. Note 2. Basis of Presentation The accompanying unaudited interim consolidated financial statements include the accounts of the Registrant and its wholly owned subsidiaries, the Bank, NBT Financial and NBT Holdings.Collectively, the Registrant and its subsidiaries are referred to herein as “the Company.”All intercompany transactions have been eliminated in consolidation. Amounts in the prior period financial statements are reclassified whenever necessary to conform to current period presentation. Note 3. Use of Estimates Preparing financial statements in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period, as well as the disclosures provided. Actual results could differ from those estimates. Estimates associated with the allowance for loan and lease losses, other real estate owned (“OREO”), income taxes, pension expense, fair values of lease residual assets, fair values of financial instruments and status of contingencies are particularly susceptible to material change in the near term. The allowance for loan and lease losses is the amount which, in the opinion of management, is necessary to absorb probable losses inherent in the loan and lease portfolio. The allowance is determined based upon numerous considerations, including local and national economic conditions, the growth and composition of the loan portfolio with respect to the mix between the various types of loans and their related risk characteristics, a review of the value of collateral supporting the loans, comprehensive reviews of the loan portfolio by the independent loan review staff and management, as well as consideration of volume and trends of delinquencies, nonperforming loans, and loan charge-offs. As a result of the review of these factors and historical and current indicators, required additions or reductions to the allowance for loan and lease losses are made periodically by charges to the provision for loan and lease losses. 8 Table of Contents The allowance for loan and lease losses related to impaired loans is based on discounted cash flows using the loan’s initial effective interest rate or the fair value of the collateral for certain loans where repayment of the loan is expected to be provided solely by the underlying collateral (collateral dependent loans). The Company’s impaired loans are generally collateral dependent loans. The Company considers the estimated cost to sell, on a discounted basis, when determining the fair value of collateral in the measurement of impairment if those costs are expected to reduce the cash flows available to repay or otherwise satisfy the loans. Management believes that the allowance for loan and lease losses is adequate. While management uses available information to recognize loan and lease losses, future additions or reductions to the allowance for loan and lease losses may be necessary based on changes in economic conditions or changes in the values of properties securing loans in the process of foreclosure. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Company’s allowance for loan and lease losses. Such agencies may require the Company to recognize additions to the allowance for loan and lease losses based on their judgments about information available to them at the time of their examination which may not be currently available to management. OREO consists of properties acquired through foreclosure or by acceptance of a deed in lieu of foreclosure. These assets are recorded at the lower of fair value of the asset acquired less estimated costs to sell or “cost” (defined as the fair value at initial foreclosure). At the time of foreclosure, or when foreclosure occurs in-substance, the excess, if any, of the loan over the fair value of the assets received, less estimated selling costs, is charged to the allowance for loan and lease losses and any subsequent valuation write-downs are charged to other expense. Operating costs associated with the properties are charged to expense as incurred. Gains on the sale of OREO are included in income when title has passed and the sale has met the minimum down payment requirements prescribed by U.S. GAAP. Income taxes are accounted for under the asset and liability method. The Company files consolidated tax returns on the accrual basis. Deferred income taxes are recognized for the future tax consequences and benefits attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Realization of deferred tax assets is dependent upon the generation of future taxable income or the existence of sufficient taxable income within the available carryback period. A valuation allowance is provided when it is more likely than not that some portion of the deferred tax asset will not be realized. Based on available evidence, gross deferred tax assets will ultimately be realized and a valuation allowance was not deemed necessary at June 30, 2010 or December 31, 2009. The effect of a change in tax rates on deferred taxes is recognized in income in the period that includes the enactment date.Uncertain tax positions are recognized only when it is more likely than not (likelihood of greater than 50%), based on technical merits, that the position would be sustained upon examination by taxing authorities.Tax positions that meet the more than likely than not threshold are measured using a probability-weighted approach as the largest amount of tax benefit that is greater than 50% likely of being realized upon settlement. Management is required to make various assumptions in valuing its pension assets and liabilities. These assumptions include the expected long-term rate of return on plan assets, the discount rate, and the rate of increase in future compensation levels. Changes to these assumptions could impact earnings in future periods. The Company takes into account the plan asset mix, funding obligations, and expert opinions in determining the various assumptions used to compute pension expense. The Company also considers relevant indices and market interest rates in selecting an appropriate discount rate. A cash flow analysis for expected benefit payments from the plan is performed each year to also assist in selecting the discount rate.In addition, the Company reviews expected inflationary and merit increases to compensation in determining the expected rate of increase in future compensation levels. One of the most significant estimates associated with leasing operations is the estimated residual value of leased vehicles expected at the termination of the lease. A lease receivable asset, when established, includes the estimated residual value of the leased vehicle at the termination of the lease.Management is required to make various assumptions to estimate the fair value of the vehicle lease residual assets.If it is determined that there has been a decline in the estimated fair value of the residual that is judged by management to be other-than-temporary, an impairment charge would be recognized and recorded with other noninterest expenses in the consolidated statements of income. 9 Table of Contents Note 4. Commitments and Contingencies The Company is a party to financial instruments in the normal course of business to meet financing needs of its customers and to reduce its own exposure to fluctuating interest rates. These financial instruments include commitments to extend credit, unused lines of credit, and standby letters of credit. Exposure to credit loss in the event of nonperformance by the other party to the financial instrument for commitments to make loans and standby letters of credit is represented by the contractual amount of those instruments. The Company uses the same credit policy to make such commitments as it uses for on-balance-sheet items. Commitments to extend credit and unused lines of credit totaled $594.5 million at June 30, 2010 and $556.6 million at December 31, 2009.Since commitments to extend credit and unused lines of credit may expire without being fully drawn upon, this amount does not necessarily represent future cash commitments. Collateral obtained upon exercise of the commitment is determined using management’s credit evaluation of the borrower and may include accounts receivable, inventory, property, land and other items. The Company guarantees the obligations or performance of customers by issuing standby letters of credit to third parties. These standby letters of credit are frequently issued in support of third party debt, such as corporate debt issuances, industrial revenue bonds and municipal securities. The credit risk involved in issuing standby letters of credit is essentially the same as the credit risk involved in extending loan facilities to customers, and they are subject to the same credit origination guidelines, portfolio maintenance and management procedures as other credit and off-balance sheet products. Typically, these instruments have terms of five years or less and expire unused; therefore, the total amounts do not necessarily represent future cash commitments. Standby letters of credit totaled $26.3 million at June 30, 2010 and $34.6 million at December 31, 2009. As of June 30, 2010, the fair value of standby letters of credit was not significant to the Company’s consolidated financial statements.In addition, the Company also issued commercial letters of credit totaling $8.6 million at June 30, 2010 and $14.1 million at December 31, 2009. 10 Table of Contents Note 5. Earnings Per Share Basic earnings per share excludes dilution and is computed by dividing income available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity (such as the Company’s dilutive stock options and restricted stock). The following is a reconciliation of basic and diluted earnings per share for the periods presented in the consolidated statements of income. Three months ended June 30, (in thousands, except per share data) Basic EPS: Weighted average common shares outstanding Net income available to common shareholders Basic EPS $ $ Diluted EPS: Weighted average common shares outstanding Dilutive effect of common stock options and restricted stock Weighted average common shares and common share equivalents Net income available to common shareholders Diluted EPS $ $ Six months ended June 30, (in thousands, except per share data) Basic EPS: Weighted average common shares outstanding Net income available to common shareholders Basic EPS $ $ Diluted EPS: Weighted average common shares outstanding Dilutive effect of common stock options and restricted stock Weighted average common shares and common share equivalents Net income available to common shareholders Diluted EPS $ $ There were 1,039,676 stock options for the quarter ended June 30, 2010 and 857,984 stock options for the quarter ended June 30, 2009 that were not considered in the calculation of diluted earnings per share since the stock options’ exercise price was greater than the average market price during these periods. There were 1,293,469 stock options for the six months ended June 30, 2010 and 1,090,860 stock options for the six months ended June 30, 2009 that were not considered in the calculation of diluted earnings per share since the stock options’ exercise price was greater than the average market price during these periods. 11 Table of Contents Note 6. Defined Benefit Postretirement Plans The Company has a qualified, noncontributory, defined benefit pension plan covering substantially all of its employees at June 30, 2010.Benefits paid from the plan are based on age, years of service, compensation and social security benefits, and are determined in accordance with defined formulas. The Company’s policy is to fund the pension plan in accordance with Employee Retirement Income Security Act (“ERISA”) standards. Assets of the plan are invested in publicly traded stocks and bonds. Prior to January 1, 2000, the Company’s plan was a traditional defined benefit plan based on final average compensation.On January 1, 2000, the plan was converted to a cash balance plan with grandfathering provisions for existing participants. In addition to the pension plan, the Company also provides supplemental employee retirement plans to certain current and former executives.These supplemental employee retirement plans and the defined benefit pension plan are collectively referred to herein as “Pension Benefits.” Also, the Company provides certain health care benefits for retired employees.Benefits are accrued over the employees’ active service period. Only employees that were employed by the Company on or before January 1, 2000 are eligible to receive postretirement health care benefits.The plan is contributory for participating retirees, requiring participants to absorb certain deductibles and coinsurance amounts with contributions adjusted annually to reflect cost sharing provisions and benefit limitations called for in the plan.Eligibility is contingent upon the direct transition from active employment status to retirement without any break in employment from the Company.Employees also must be participants in the Company’s medical plan prior to their retirement.The Company funds the cost of postretirement health care as benefits are paid. The Company elected to recognize the transition obligation on a delayed basis over twenty years.These postretirement benefits are referred to herein as “Other Benefits.” The components of expense for pension and other benefits are set forth below (in thousands): Pension Benefits Other Benefits Three months ended June 30, Three months ended June 30, Components of net periodic benefit cost: Service cost $ $ $
